DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In Applicant’s IDS filed 2/2/2021 Applicant cited three Office Actions from the parent application.  

    PNG
    media_image1.png
    305
    841
    media_image1.png
    Greyscale

Applicant is advised to consider not doing this practice in the future.  This section of the IDS is intended to disclose references like books, magazines and journals.  The Examiner and the public are aware of the prosecution history in the parent application.
Applicant is required to make of record material non-cumulative references.  A Restriction Requirement in a parent application does not appear to be material to this application.  The Examiner is not going to make a 102 or 103 rejection over claims in this application based on a Restriction Requirement that was mailed 1+ years after the earliest effective filing date of this application.  Citing these non-material Office Actions cloud the record and distract from the key references that need close review.  Applicant did properly make of record the prior art references cited in the Non-Final rejection in the parent application.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: please update the priority statement at paragraph [0002] of the Specification.

    PNG
    media_image2.png
    151
    521
    media_image2.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Please set forth the unabbreviated text for “CMAS” in Claim 8, line 3.
Please set forth the unabbreviated text for “CMAS” in Claim 18, line 3.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacy et al. (US 2015/0017018) in view of Jordan et al. (US 2016/0257618).
Regarding Claim 1, Lacy (‘018) teaches a method for forming a thermal barrier coating (See Abs., paras. 7, 35, 42-46, Claims 15-16 and FIGs 4 and 10.), 

    PNG
    media_image3.png
    378
    829
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    859
    510
    media_image4.png
    Greyscale

the method comprising: applying a layer of the thermal barrier coating to a component having a surface (See Abs., paras. 7, 35 and 42-46, Claims 15-16 and FIGs 4 and 10.); and forming a plurality of first channels in the thermal barrier coating (See Abs., paras. 7, 35 and 42-46, Claims 15-16 and FIGs 4 and 10.), wherein the first channels extend through a thickness of the thermal barrier coating from an interface with the surface of the component and a free surface opposite the interface (See Abs., paras. 7, 35 and 42-46, Claims 15-16 and FIGs 4 and 10.), however, fails to expressly disclose forming a plurality of second channels disposed between the free surface and the interface and extending lengthwise generally parallel to the free surface of the thermal barrier coating, wherein the thermal barrier coating comprises a material comprising yttrium aluminum garnet (YAG) or yttria stabilized zirconia (YSZ).
Regarding the second channels, it is noted Applicant does not set forth a specific structure/configuration that is different from the first channels.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that some of the channels in Lacy (‘018) can be characterized as first channels while other channels can be characterized as second channels even if the channels are identical or different as no distinguishing features are set forth in the claim.
Regarding the coating material, Jordan (‘618) teaches forming plural channels wherein the thermal barrier coating is yttrium aluminum garnet (YAG) (See paras. 3, 6, 34, 39-45 and 55 and Claims 4 and 6-10.) for the purpose of protecting against contamination (See Abs., paras. 3, 6, 34, 39-45 and 55 and Claims 1-3.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Lacy (‘018) and Jordan (‘618) before them to provide a thermal barrier coating as claimed in order to provide a structure that protects against contamination.
Regarding Claim 2, Lacy (‘018) teaches a method discussed above, however, fails to expressly disclose wherein the material comprises yttrium aluminum garnet (YAG).
Jordan (‘618) teaches forming plural channels by forming the plurality of channels wherein the thermal barrier coating yttrium aluminum garnet (YAG) for the purpose of protecting against contamination (See Abs., paras. 3, 6, 34, 39-45 and 55 and Claims 1-4 and 6-10.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Lacy (‘018) and Jordan (‘618) before them to provide a thermal barrier coating wherein the material comprises yttrium aluminum garnet (YAG) in order to provide a structure that protects against contamination.
Regarding Claim 5, Lacy (‘018) teaches a method discussed above, however, fails to expressly disclose further comprising forming the plurality of second channels by a solution precursor plasma spray process.
Jordan (‘618) teaches forming plural channels by forming the plurality of channels by a solution precursor plasma spray process at locations for reactive blocking of CMAS infiltration for the purpose of protecting against contamination (See Abs., paras. 6, 34, 40-43 and 55 and Claims 1-3.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Lacy (‘018) and Jordan (‘618) before them to provide the claimed method in order to provide a structure that protects against contamination.
Regarding Claim 5, Lacy (‘018) teaches a method discussed above, however, fails to expressly disclose further comprising forming the plurality of second channels by an electron beam physical vapor deposition process.
Jordan (‘618) teaches forming plural channels by forming the plurality of channels by an electron beam physical vapor deposition process and at locations for reactive blocking of CMAS infiltration for the purpose of protecting against contamination (See Abs., paras. 6, 34, 40-43 and 55 and Claims 1-3.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Lacy (‘018) and Jordan (‘618) before them to provide the claimed method in order to provide a structure that protects against contamination.
Regarding Claim 8, Lacy (‘018) teaches a method discussed above, however, fails to expressly disclose further comprising forming the plurality of first channels and the plurality of second channels at locations for reactive blocking of CMAS infiltration.
Jordan (‘618) teaches forming plural channels by forming the plurality of channels by a solution precursor plasma spray process, an electron beam physical vapor deposition process and at locations for reactive blocking of CMAS infiltration for the purpose of protecting against contamination (See Abs., paras. 6, 34, 40-43 and 55 and Claims 1-3.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Lacy (‘018) and Jordan (‘618) before them to provide the CMAS infiltration in order to provide a structure that protects against contamination.
Regarding Claim 11, Lacy (‘018) teaches a method for forming a thermal barrier coating (See Abs., paras. 7, 35, 42-46, Claims 15-16 and FIGs 4 and 10.), the method comprising: applying a layer of the thermal barrier coating to a component having a surface (See Abs., paras. 7, 35 and 42-46, Claims 15-16 and FIGs 4 and 10.); and forming a plurality of first channels in the thermal barrier coating, wherein the first channels extend through a thickness of the thermal barrier coating from an interface with the surface of the component and a free surface opposite the interface (See Abs., paras. 7, 35, 42-46, Claims 15-16 and FIGs 4 and 10.), however, fails to expressly disclose forming a plurality of second channels disposed between the free surface and the interface and extending lengthwise generally parallel to the free surface of the thermal barrier coating, wherein the thermal barrier coating comprises a material comprising yttrium aluminum garnet (YAG) or yttria stabilized zirconia (YSZ).
Regarding the second channels, it is noted that Applicant does not set forth a specific structure/configuration that is different from the first channels.  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that some of the channels in Lacy (‘018) can be characterized as first channels while other channels can be characterized as second channels even if the channels are identical or different as no distinguishing feature are set forth in the claim.
Regarding the coating material, Jordan (‘618) teaches forming plural channels wherein the thermal barrier coating is yttrium aluminum garnet (YAG) (See paras. 3, 6, 34, 39-45 and 55 and Claims 4 and 6-10.) for the purpose of protecting against contamination (See Abs., paras. 3, 6, 34, 39-45 and 55 and Claims 1-3.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Lacy (‘018) and Jordan (‘618) before them to provide a thermal barrier coating as claimed in order to provide a structure that protects against contamination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Jordan et al. (U.S. Patent No. 10,822,968) in view of Jordan et al. (US 10,472,286).
Although the claims at issue are not identical, they are not patentably distinct from each other because the same invention is disclosed in various combinations of claims and the properties being inherent as the materials and end use are the same.  The only limitations not expressly stated in the claims of Jordan (‘968) are the thermal barrier coating yttrium aluminum garnet (YAG) which is disclosed in Jordan (‘286).  Jordan (‘286) teaches forming plural channels by forming the plurality of channels wherein the thermal barrier coating yttrium aluminum garnet (YAG) for the purpose of protecting against contamination (See Abs., paras. 3, 6, 34, 39-45 and 55 and Claims 1-9.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	October 13, 2021